          Case 1:10-cr-00948-PKC Document 50 Filed 07/17/19 Page 1 of 3



                                                                         LITMAN, ASCHE & GIOIELLA, LLP
                                                                         666 FIFTH AVENUE - 17TH FLOOR
                                                                         NEW YORK, NY 10103
                                                                         (917) 414-6951
                                                                         rmg@lagnyc.com


                                           July 17, 2019




BY ELECTRONIC FILING
The Honorable P. Kevin Castel
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:     United States v. Suzanne Seggerman
                       Case No. 10 CR 948 (PKC)

Dear Judge Castel:

       Defendant Suzanne Seggerman, by and through the undersigned counsel, respectfully
requests an extension of thirty days to file regarding restitution, for the reasons stated in the
attached letter from counsel for Henry Seggerman, the request in which she hereby joins.

       We thank the Court for their consideration of this matter.


                                                      Respectfully Submitted,




                                                       /s/ Russell M. Gioiella
                                                      Russell M. Gioiella

Enclosure:     as stated.

cc:    AUSA Dina McCloud
       AUSA Andrew Dember
       AUSA Christopher DiMase
       Christopher Ferguson (counsel for Henry Seggerman)
       Frank Agostino (counsel for John Seggerman)
       Stephen G. Huggard (counsel for Yvonne Seggerman)
       Scott D. Michel (of counsel for Suzanne Seggerman)
                  Case 1:10-cr-00948-PKC Document 50 Filed 07/17/19 Page 2 of 3
                                         KOSTELANETZ & FINK, LLP
                                         7 WORLD TRADE CENTER, 34TH FLOOR
                                            NEW YORK, NEW YORK 10007
                                                        ___
      WASHINGTON, DC OFFICE
601 NEW JERSEY AVENUE, NW, SUITE 620             TEL: (212) 808-8100
       WASHINGTON, DC 20001                      FAX: (212) 808-8108
                ___
                                                   www.kflaw.com
        TEL: (202) 875-8000
        FAX: (202) 844-3500




                                                                       July 17, 2019


     BY ELECTRONIC FILING
     The Honorable P. Kevin Castel
     United States District Judge
     Southern District of New York
     United States Courthouse
     500 Pearl Street
     New York, New York 10007


               Re:       United States v. Henry Seggerman, 1:2013-cr-00663
                         United States v. Edmund John Seggerman, 1:2013-cr-0216
                         United States v. Suzanne Seggerman, 1:2010-cr-00948
                         United States v. Yvonne Seggerman, 1:2013-cr-00174


     Dear Judge Castel:
           I represent Henry Seggerman and write on behalf of myself and counsel for Yvonne
     Seggerman, John Seggerman and Suzanne Seggerman (copied below).
            At the June 26, 2019 consolidated sentencing proceeding in the above-referenced cases,
     the Court ordered that the government submit proposed orders relating to the restitution
     component of the sentencing proceeding within thirty days, or by July 26, 2019.
             Counsel for the four defendants have been in consultation with one another seeking to
     develop a plan to present to the Court to attempt to promptly satisfy all, or a substantial portion,
     of the restitution obligation, which derives entirely from the losses attributable to the federal
     estate tax relating to the Estate of Harry Seggerman. This case presents complications beyond a
     routine tax case because of the nature of the estate at issue and the trusts created thereunder.
             Thus, by this letter, we respectfully request that the Court grant the parties an additional
     thirty days, until August 26, 2019, to submit proposed orders. We have been in consultation with
     the U.S. Attorney’s Office for the Southern District of New York and they have no objection to
     our request for this extension.
         Case 1:10-cr-00948-PKC Document 50 Filed 07/17/19 Page 3 of 3
The Honorable P. Kevin Castel
July 17, 2019
Page 2

        Accordingly, we respectfully request that the Court amend its June 26 order to require the
parties to submit proposed orders as to restitution no later than August 26, 2019.
       Thank you for your consideration of this matter.
                                                    Respectfully,


                                                      /s/ Christopher M. Ferguson
                                                    Christopher M. Ferguson (CF4120)
cc:    AUSA Dina McCloud
       AUSA Andrew Dember
       AUSA Christopher DiMase
       Frank Agostino (counsel for John Seggerman)
       Stephen G. Huggard (counsel for Yvonne Seggerman)
       Russell M. Gioiella (counsel for Suzanne Seggerman)
       Scott D. Michel (of counsel for Suzanne Seggerman)
